DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment & Response to Arguments
Applicant’s Amendments, Arguments and Terminal Disclaimers of February 9, 2022 have been fully and carefully considered.  Applicant has added to the liquid concentrator system which is interpreted as an apparatus claim, that the liquid collector disposed in the demister gas flow passage which removes liquid from gas flowing the demister comprises a first chevron which is a filter in the form of chevrons which is constructed and arranged to remove liquid droplets.  By the addition of the first chevron, the 101 statutory double patenting “same invention” 101 rejection over USP 10,946,301 is accordingly withdrawn.  Applicant has provided a Terminal Disclaimer over US Patents 10,946,301, 8,066,844, 8,568,557,10,179,297 and 10, 596,481.   Claims 18-20 are newly added claims which further limits claim 1 regarding the chevron limitation which was added to claim 1.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
The prior art fails to teach and/or suggest a compact waste water concentrator which can be in operative connection with waste heat such as landfill gas flare wherein this waste heat is used in liquid concentration.  The compact liquid concentration includes a gas inlet, gas outlet and a mixing flow corridor disposed between the gas inlet and the gas exits wherein the flow corridor includes a narrowed portion that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771